internal_revenue_service number release date index number ------------------------------------ ---------------------------------- ---------------------------------- ------------------------------- - legend trust trust department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-113558-06 date march --------------------------------------------------------------------------------------------- ---------------------- --------------------------------------------------------------------------------------------- ----------------------- grantor date beneficiary -------------------------- ------------------------- --------------------------------------------------------------------------------------------- ------------------------ -------------------- -------------------------- -------------------------- ------------------------ ---------------------------------- -------------------------- -------------------------- --------------------------- -------------- ----------------------------------------- -------------------------------------------- ----------------------------------------------------------------------------------- individual individual wife trustee grantor date son individual trust firm firm state statute dear ------------------ article fifth of the trust agreement provides that trust shall terminate when plr-113558-06 this is in response to your authorized representative’s letter date date and subsequent correspondence requesting rulings regarding the estate gift and generation-skipping_transfer gst tax consequences of proposed distributions from trust and trust trust grantor created trust an irrevocable_trust on date for the primary benefit of beneficiary article third of the trust agreement provides that net_income may be paid to or for the benefit of any one or more or none of the class of persons consisting of individual individual wife and the children and grandchildren of grantor in the sole discretion of the trustee and any net_income not so paid or applied shall be accumulated and added to the trust estate article fourth of the trust agreement provides that at any time during the trust term the trustee may in its sole and absolute discretion pay over all or part of the trust estate to or for the benefit of wife beneficiary or beneficiary’s children the youngest child of grantor reaches age or when wife has died whichever occurs last shall distribute the trust estate to beneficiary if beneficiary is no longer living the trustee shall distribute the trust estate to beneficiary’s child ren if there are none the trustee shall distribute the trust estate to the living issue of grantor article tenth of the trust agreement provides that any trustee may resign and designate a successor trustee s either individual or corporate provided there shall not be more than one corporate successor trustee at any time creation as of the date of this letter each child of grantor has reached the age of individual and individual are deceased and wife is still living_trust of beneficiary death of grantor and during the balance of the trust term the trustee shall distribute the net_income of the trust estate to or apply the same for the benefit of all or any one or more or none of the class of persons consisting of individual son wife and son’s grantor created trust an irrevocable_trust on date for the primary benefit article second paragraph c of the trust agreement provides that after the article sixth of the trust agreement provides that upon termination the trustee trustee represents that no additions have been made to trust since its article third of the trust agreement provides that trust shall terminate upon plr-113558-06 children and grandchildren as shall be living at the time of any payment or application in such proportions whether equal or unequal and even if all the net_income shall be distributed to one person as the trustee shall determine from time to time but at least annually in its absolute discretion any net_income not so paid shall be accumulated and added to and disposed of as a part of the trust estate the death of the survivor of grantor individual and wife or when beneficiary reaches thirty years of age whichever occurs last upon termination of trust the trustee shall distribute the trust estate to beneficiary if beneficiary is no longer living the trustee shall distribute the trust estate to beneficiary’s living lineal_descendants per stirpes if beneficiary has no living lineal_descendants the trustee shall distribute the trust estate to son’s living lineal_descendants per stirpes if son has no living lineal_descendants the trustee shall distribute the trust estate to the living lineal_descendants of individual per stirpes article fourth of the trust agreement provides that at any time during the term of the trust and after the death of the survivor of grantor and individual the trustee may in its sole discretion pay over all or any part of the trust estate to or for the benefit of any one or more of the class of persons to whom the income from the trust estate shall or may then be paid article tenth of the trust agreement provides that any trustee may resign and designate a successor trustee s either individual or corporate provided there shall not be more than one corporate successor trustee at any time creation as of the date of this letter beneficiary has reached the age of grantor and individual are deceased and wife is still living_trust grantor proposes to establish trust an irrevocable_trust for the benefit of beneficiary and her children article i of trust will provide that during beneficiary’s life net_income shall be added to principal the trustee may pay to beneficiary so much including all of the principal as the trustee other than beneficiary or any child of hers shall in the trustee’s absolute discretion deem necessary or advisable for any purpose the trustee may also pay to or for the benefit of or set apart for any child of beneficiary in equal or unequal shares so much of the trust principal as the trustee other than beneficiary or any child of hers shall in the trustee’s absolute discretion deem necessary or advisable for such child’s maintenance or education for any accident illness or other emergency affecting such child or for any other purpose provided that any share set apart for a child of beneficiary would be dealt with under article ii trustee represents that no additions have been made to trust since its article ii of the trust agreement provides that any share set apart under plr-113558-06 on beneficiary’s death beneficiary by will may appoint the trust principal to a child of hers who survives her or to the estate of a child of hers who does not survive her beneficiary may not exercise her power_of_appointment in favor of her estate her creditors or the creditors of her estate no exercise of this power_of_appointment will be effective unless property is distributed to a child of hers such child’s estate or a_trust for the benefit of such child that either terminates before such child’s death or is includible in such child’s estate any trust assets not effectively appointed by beneficiary shall be distributed as follows if any descendant of beneficiary survives her the trust estate would be divided into equal shares for each child of hers who survives her and each child of beneficiary who does not survive her but has any descendants who survive her and the shares would be dealt with under article ii if no descendant of beneficiary survives her such property will be distributed to the grandchildren of grantor who survive beneficiary in equal shares article i for a child of beneficiary who is not then living will be distributed to such child’s estate any share set apart for a child of beneficiary who is then living shall be held in a lifetime trust for the child on a child’s death the child has a general_power_of_appointment over the trust estate that is exercisable in favor of the child the child’s estate the child’s creditors or the creditors of the child’s estate if the child does not exercise the power_of_appointment_trust principal shall be distributed to the child’s descendants who survive the child per stirpes or in default thereof beneficiary’s descendants who survive the child per stirpes or in default thereof the grandchildren of grantor who survive the child in equal shares partner of firm or its successor with the approval of the then chairman of the executive committee of firm or its successor may appoint an individual or corporation as an additional or successor trustee of any trust hereunder paragraph d provides that there shall never be more than three individuals or more than two individuals and one corporation acting as trustee at any given time paragraph f provides certain named individuals not including beneficiary or any of beneficiary’s lineal_descendants the authority to remove individual or corporate trustees article vii of the trust agreement provides that if any trust created under the trust agreement shall not have terminated prior to the twenty-first anniversary of the death of the last to die of the descendants of the fathers of grantor and wife who shall have been living on both date and date such trust shall terminate on that anniversary and the then principal thereof shall be distributed to the person for whose primary benefit such trust shall then be held trustee is the current corporate trustee of trust and trust and will be the corporate trustee of trust trustee proposes to pay over the trust estate of trust and trust to trust under its discretionary authority to pay over the trust estates to or article v paragraph c of the trust agreement provides that the presiding trustee has requested rulings that the distributions from trust and trust to state statute provides that a trustee who has the absolute discretion under the plr-113558-06 for the benefit of a class of persons which includes beneficiary these transfers which are represented as being distributions under sec_661 and sec_662 will result in the termination of trust and trust it is further represented that trust and trust do not have any items that would be deductible by trust under sec_642 terms of a testamentary instrument or irrevocable inter_vivos_trust agreement to invade the principal of a_trust for the benefit of one or more proper objects of the exercise of the power may exercise such discretion by appointing all or part of the principal of the trust in favor of a trustee of a_trust under an instrument other than that under which the power to invade is created or under the same instrument provided however that the exercise of such discretion a does not reduce the fixed income_interest of any income_beneficiary of the trust b is in favor of the proper objects of the exercise of the power and c does not violate the applicable state limitations on powers and immunities of executors and testamentary trustees rulings requested trust will not cause any person to be treated as the owner of any portion of trust for federal_income_tax purposes under sec_671 to will not cause the assets of trust to be included in beneficiary’s gross_estate or the gross_estate of any child of beneficiary for federal estate_tax purposes and will not constitute a gift by beneficiary or her children that is subject_to the federal gift_tax the trustee also requests a ruling that future transfers from trust will not be subject_to the gst tax ruling subpart e of part i of subchapter_j that the grantor or another person shall be treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against the tax of an individual the term related_or_subordinate_party means any nonadverse_party who is the grantor’s spouse if living with the grantor or any one of the following the grantor’s father mother issue brother or sister an employee of the grantor a corporation or any employee of a corporation in which the stock holdings of the grantor and the trust are significant from the viewpoint of voting control a subordinate employee of a corporation in which the grantor is an executive sec_672 provides that for purposes of subpart e of part i of subchapter_j sec_671 of the internal_revenue_code provides that where it is specified in sec_674 provides that sec_674 shall not apply to a power solely sec_673 provides that the grantor shall be treated as the owner of any portion sec_673 through specify the circumstances under which the grantor or a plr-113558-06 person other than the grantor is treated as the owner of a portion of a_trust of a_trust in which the grantor has a reversionary_interest in either the corpus or the income therefrom if as of the inception of that portion of the trust the value of such interest exceed sec_5 percent of the value of such portion sec_674 provides in general that the grantor shall be treated as the owner of any portion of a_trust in respect of which the beneficial_enjoyment of the corpus or the income therefrom is subject_to a power of disposition exercisable by the grantor or a nonadverse_party or both without the approval or consent of any adverse_party exercisable without the approval or consent of any other person by a trustee or trustees none of whom is the grantor and no more than half of whom are related or subordinate parties who are subservient to the wishes of the grantor to distribute apportion or accumulate income to or for a beneficiary or beneficiaries or to for or within a class of beneficiaries or to pay out corpus to or for a beneficiary or beneficiaries or to or for a class of beneficiaries whether or not income beneficiaries any portion of a_trust if under the terms of the trust agreement or circumstances attendant on its operation administrative control is exercisable primarily for the benefit of the grantor rather than the beneficiary of the trust portion of a_trust whether or not he is treated as such owner under any other provision of part i subchapter_j chapter where at any time the power to revest in the grantor title to such portion is exercisable by the grantor or a nonadverse_party or both sec_677 provides in general that the grantor shall be treated as the owner of any portion of a_trust whether or not he is treated as such owner under ' whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be distributed to the grantor or the grantor s spouse held or accumulated for future distribution to the grantor or the grantor s spouse or applied to the payment of premiums on policies of insurance on the life of the grantor or the grantor s spouse sec_677 and by striking out the grantor each place where it appears and inserting in lieu thereof the grantor or the grantor’s spouse this amendment is effective with respect to property transferred in trust after date under ' and applicable regulations the grantor is treated as the owner of sec_676 provides that the grantor shall be treated as the owner of any sec_332 of the tax reform act of p l amended plr-113558-06 sec_678 provides in general that a person other than the grantor shall be treated as the owner of any portion of a_trust with respect to which such person has a power exercisable solely by himself to vest the corpus or the income therefrom in himself or such person has previously partially released or otherwise modified such a power and after the release or modification retains such control as would within the principals of sec_671 to inclusive subject a grantor of a_trust to treatment as the owner thereof based solely on the facts and representations submitted we conclude that an examination of trust trust and trust collectively the trusts reveals none of the circumstances that would cause grantor or any other person to be treated currently as the owner of any portion of the trusts under sec_673 sec_674 sec_676 sec_677 or sec_678 an examination of trust and trust reveals none of the circumstances that would cause administrative controls to be considered exercisable primarily for the benefit of grantor under sec_675 thus the circumstances attendant on the operation of trust and trust will determine whether grantor will be treated as the owner of any portion of trust and trust under sec_675 this is a question of fact the determination of which must be deferred until the federal_income_tax returns of the parties involved have been examined by the office with responsibility for such examination estate of trust and trust to trust under its discretionary authority to pay over the trust estate to or for the benefit of a class of persons which includes beneficiary will not result in any person being treated as the owner of any portion of trust under sec_671 through ruling decedent who is a citizen or resident_of_the_united_states all property to the extent of the interest therein of the decedent at the time of his death value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom we further conclude that the payment by the trustee of all or part of the trust sec_2036 provides that the value of the gross_estate shall include the sec_2001 imposes a tax on the transfer of the taxable_estate of every sec_2033 provides that the value of the gross_estate shall include the value of plr-113558-06 sec_20_2036-1 of the estate_tax regulations provides that the phrase right to designate the person or persons who shall possess or enjoy the transferred property or the income therefrom includes a reserved power to designate the person s to receive the income from the transferred property during the decedent’s life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death with respect to such a power it is immaterial i whether the power was exercisable alone or only in conjunction with another person s whether or not having an adverse_interest ii in what capacity the power was exercisable by the decedent and iii whether the exercise of the power was subject_to a contingency beyond the decedent’s control which did not occur before his death eg the death of another person during the decedent’s lifetime the phrase however does not include a power over the transferred property itself which does not affect the enjoyment of the income received or earned during the decedent’s life nor does the phrase apply to a power held solely by a person other than the decedent but for example if the decedent reserved the unrestricted power to remove or discharge a trustee at any time and appoint himself as trustee the decedent is considered as having the powers of the trustee sec_20_2036-1 provides that the term use possession right to the income or other enjoyment of the transferred property is considered to have been retained by or reserved to the decedent to the extent that the use possession right to the income or other enjoyment is to be applied toward the discharge of a legal_obligation of the decedent or otherwise for his pecuniary benefit value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise if possession or enjoyment of the property can through ownership of such interest be obtained only by surviving the decedent and the decedent has retained a reversionary_interest in the property and the value of such reversionary_interest immediately before the death of the decedent exceeds five percent of the value of such property sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for adequate_and_full_consideration in money or money’s worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power either by the decedent alone or in conjunction with any person to alter amend revoke or terminate or where the decedent relinquished any such power during the three year period ending on the date of the decedent’s death in order for to apply the decedent must have made a transfer of property or any interest therein except in the case of a bona_fide sale for an adequate sec_2037 provides that the value of the gross_estate shall include the plr-113558-06 and full consideration in money or money’s worth under which the decedent retained an interest in or power over the income or corpus of the transferred property trustee who has no beneficial_interest in trust or trust proposes to distribute the assets of trust and trust to trust pursuant to trustee’s discretionary authority under the terms of the trusts and state statute after the transfer neither beneficiary nor her issue will be able to make discretionary distributions from trust even if they are acting as trustee or co-trustee no trustee will be able to pay or apply the income or principal of the trust for his or her own pecuniary benefit or for the discharge of his or her legal obligations we therefore conclude that the proposed distributions from trust and trust to trust will not cause the interest of beneficiary or any of her issue to be includible in a beneficiary’s gross_estate under sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of his death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released a power_of_appointment by a disposition that is of such nature that if it were a transfer of property owned by the decedent the property would be includible in the decedent’s gross_estate under sec_2035 to inclusive for purposes of sec_2041 the power_of_appointment shall be considered to exist on the date of the decedent’s death even though the exercise of the power is subject_to a precedent giving of notice or even though the exercise of the power takes effect only on the expiration of a stated period after its exercise whether or not on or before the date of the decedent’s death notice has been given or the power has been exercised sec_2041 provides that a general_power_of_appointment is a power that is exercisable in favor of the decedent the decedent’s estate the decedent’s creditors or the creditors of the decedent’s estate however a power to consume invade or appropriate property for the benefit of the decedent that is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent shall not be deemed a general_power_of_appointment appointment if he has the power remove or discharge a trustee and appoint himself for example if under the terms of the instrument the trustee or his successor has the power to appoint the principal of the trust for the benefit of individuals including himself and the decedent has the unrestricted power to remove or discharge the trustee at any time and appoint any other person including himself the decedent is considered as having a power_of_appointment however the mere power of management investment custody of assets or the power to allocate receipts and disbursements as between income and principal exercisable in a fiduciary capacity whereby the holder has no power to enlarge or shift any of the beneficial interests therein except as an incidental consequence of the discharge of the fiduciary duties is not a power_of_appointment sec_20_2041-1 provides in part that a donee may have a power of neither beneficiary nor any of her issue have the authority under the trust sec_2512 provides that if the gift is made in property the value thereof at sec_2501 imposes a tax for each calendar_year on the transfer of property plr-113558-06 agreement to remove a trustee and appoint themselves in addition beneficiary and her issue are specifically prohibited from making discretionary distributions if they are acting as trustee beneficiary’s testamentary_power_of_appointment over the trust assets is sufficiently limited to prevent the assets from being included in her estate under sec_2041 article ii of the trust agreement however provides a child of beneficiary with a general_power_of_appointment over any assets set_aside in a separate trust for that child upon that child’s death any assets in the separate trust will be included in that child’s gross_estate under sec_2041 ruling by gift during the calendar_year by any individual resident or nonresident sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible the date of the gift is considered the amount_of_the_gift adequate_and_full_consideration in money or money’s worth then the amount by which the value of the property exceeded the value of the consideration is deemed to be a gift and is included in computing the amount of gifts made during the calendar_year in this case each original grantor established an irrevocable_trust and did not retain the right to alter or amend the trust the assets of trust and trust will be distributed by trustee to trust trustee has no beneficial_interest in trust trust or trust the assets of each trust will be distributed under trustee’s discretionary authority under the terms of each trust and state statute accordingly based on the facts submitted and representations made we conclude that the distribution of assets from trust and trust to trust as proposed is not a transfer direct or indirect of property that will constitute a gift by beneficiary or her children that is subject_to the federal gift_tax under sec_2501 ruling taxable_distribution taxable_termination and a direct_skip sec_2611 defines the term generation-skipping_transfer to include a sec_2512 provides that where property is transferred for less than an sec_2601 imposes a tax on every generation-skipping_transfer sec_26_2601-1 provides rules for determining when a modification plr-113558-06 under b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations gst tax provisions do not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that except as provided in sec_26 b ii b or c any trust in existence on date is considered an irrevocable_trust except as provided in sec_26_2601-1 or c which relate to property includible in a grantor’s gross_estate under sec_2038 and sec_2042 in the present case trust and trust are considered to have been irrevocable on date because neither sec_2038 nor sec_2042 applies judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that the distribution of trust principal from an exempt trust to a new trust or retention of trust principal in a continuing trust will not cause the new or continuing trust to be subject_to the provisions of chapter if either i the terms of the governing instrument of the exempt trust authorize distributions to the new trust or the retention of the trust principal in a continuing trust without the consent or approval of any beneficiary or court or ii at the time the exempt trust became irrevocable state law authorized distributions to the new trust or retention of principal in the continuing trust without the consent or approval of any beneficiary or court and the terms of the governing instrument of the new or continuing trust do not extend the time for vesting of any beneficial_interest in the trust in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date the original trust became irrevocable extending beyond any life in being at the date the original trust became irrevocable plus a period of twenty-one years plus if necessary a reasonable period of gestation for purposes of paragraph b i a the exercise of a trustee’s distributive power that validly postpones or suspends the vesting absolute ownership or power of alienation of an interest in property for a term of years that will not exceed years measured from the date the original trust became irrevocable will not be considered an exercise that postpones or suspends vesting absolute ownership or the power of alienation beyond the perpetuities period if a distributive power is exercised by sec_26_2601-1 example provides that in grantor plr-113558-06 creating another power it is deemed to be exercised to whatever extent the second power may be exercised established an irrevocable_trust trust for the benefit of grantor’s child a a’s spouse and a’s issue at the time trust was established a had two children b and c a corporate fiduciary was designated as trustee under the terms of trust the trustee has the discretion to distribute all or part of the trust income to one or more of the group consisting of a a’s spouse or a’s issue the trustee is also authorized to distribute all or part of the trust principal to one or more trusts for the benefit of a a’s spouse or a’s issue under terms specified by the trustee in the trustee’s discretion any trust established under trust however must terminate twenty-one years after the death of the last child of a to die who was alive at the time trust was executed trust will terminate on the death of a at which time the remaining principal will be distributed to a’s issue per stirpes in the trustee distributes part of trust’s principal to a new trust for the benefit of b and c and their issue the new trust will terminate years after the death of the survivor of b and c at which time the trust principal will be distributed to the issue of b and c per stirpes the terms of the governing instrument of trust authorize the trustee to make the distribution to a new trust without the consent or approval of any beneficiary or court in addition the terms of the governing instrument of the new trust do not extend the time for vesting of any beneficial_interest in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of trust extending beyond any life in being at the date of creation of trust plus a period of twenty-one years plus if necessary a reasonable period of gestation therefore neither trust nor the new trust will be subject_to the provisions of chapter distributions to more than one generation of beneficiaries below the grantor’s generation date and date are prior to date and trust and trust were irrevocable on date trust and trust therefore are exempt from the gst tax pursuant to sec_26_2601-1 in article fourth of the trust and trust agreements and under state statute in addition the distribution of the trust and trust assets to trust will not extend the time for vesting of any beneficial_interest in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period extending beyond any life in being on the date each trust was created plus twenty-one years based on the facts submitted and the representations made we conclude that the proposed distribution of trust and trust assets into trust is substantially_similar to the transaction in example of sec_26_2601-1 therefore the proposed transaction will not affect the status of trust and trust as exempt from the the transaction proposed by the trustees is within the authority granted to them in this case trust and trust are gst trusts because they provide for except as expressly provided herein no opinion is expressed or implied plr-113558-06 gst tax as a result the proposed transaction will not cause distributions from or terminations of any interests in trust trust or trust to be subject_to the gst tax concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter we specifically express no opinion as to whether any person would be treated as the owner of any portion of the trust trust or trust under sec_671 through if the corporate trustee of the trusts is replaced with a trustee who is either not an independent_trustee for purposes of sec_674 or who would thereby acquire a power described in sec_678 furthermore we express no opinion as to the application of sec_61 and sec_1001 representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination being sent to the taxpayer’s representative provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is this ruling is directed only to the taxpayer s requesting it sec_6110 the rulings contained in this letter are based upon information and sincerely melissa c liquerman melissa c liquerman branch chief branch passthroughs special industries enclosure copy of this letter for sec_6110 purposes
